Citation Nr: 1736442	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Waco, Texas. 

The Veteran testified at a Board hearing in December 2016 before the undersigned.  A transcript of the hearing has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination to address his hearing loss and tinnitus in August 2013.  The examiner found that the Veteran's hearing loss and tinnitus were not related to service because his hearing was normal on separation and there were no complaints of tinnitus in the service treatment records.  The Veteran does not appear to dispute this history, but essentially contends that the hearing loss and tinnitus were delayed responses to the in-service noise exposure.  However, in proffering this rationale, the examiner did not take into account the Veteran's competent reports of being exposed to gun fire and weapon explosions with no hearing protection.  The examiner did not provide an opinion regarding the possibility of delayed onset.  The examiner also did not consider more current literature with regard to delayed onset hearing loss and tinnitus.  Thus, the examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to whether the Veteran's hearing loss and tinnitus are a delayed response to in-service noise exposure.  The record should be made available to the examiner for review.  

The examiner should consider current literature on delayed onset hearing loss and the Veteran's reports of little post-service noise exposure.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

